On Rehearing.
O’NIELL, J.
On re-examination of the record, we find that P. U. Broussard, in his opposition to the administrator’s proposed method of settlement of the estate, claimed the benefit of his judicial mortgage only on the half interest of the surviving husband in the real estate belonging to the community. That property was sold by the administrator in the succession of the deceased wife. The net proceeds of the sale, after deducting law charges' and other liens, amounted to $1,096.-06. Half of that sum, $548.03, belongs to the surviving husband, subject to his liability for debts of the community. But, being the proceeds of the sale of the property affected by P. U. Broussard’s judicial mortgage, this fund belonging to the surviving husband must be applied to the payment of Broussard’s judgment in preference to the ordinary debts of tlie community. The decisions cited in the original opinion, delivered by Mr. Justice SOMMERVILLE, are not to the contrary.
*101The judgment appealed from is therefore amended by sustaining the opposition of P. TJ. Broussard, requiring the administrator to pay him $266.70,' with legal interest from the XSth of May, 1914, out of the' net fund of $548.03 belonging to surviving ■ partner in community, in preference to the ordinary community debts. All costs hereof are to be paid by tlie succession, appellee.
LECHE, J., takes no part.